
	
		I
		112th CONGRESS
		2d Session
		H. R. 6495
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Amash (for
			 himself and Mr. Duncan of South
			 Carolina) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit the payment of surcharges for commemorative
		  coin programs to private organizations or entities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commemorative Coins Reform Act of
			 2012.
		2.Prohibition on payment
			 of surcharges to non-Federal entitiesSection 5134(f) of title 31, United States
			 Code, is amended to read as follows:
			
				(f)Prohibition on
				payment of surcharges to organizations outside of the Federal
				Government
					(1)In
				generalNotwithstanding any other provision of law, no surcharges
				collected with respect to the sale of any numismatic item may be paid to any
				organization outside of the Federal Government, other than with respect to the
				costs of producing and selling such item.
					(2)Payment of
				costsSurcharges collected in connection with the sale of any
				numismatic item shall be used to recover all numismatic operation and program
				costs allocable to the program under which such numismatic item is produced and
				sold.
					(3)Excess deposited
				into TreasuryAmounts of surcharges collected in excess of the
				amounts described in paragraph (2) shall be transferred by the Fund to the
				general fund of the Treasury for the purpose of deficit
				reduction.
					.
		3.ApplicabilitySubsection (f) of section 5134, United
			 States Code, as amended by this Act, shall apply with respect to any
			 commemorative coin program established or numismatic item produced pursuant to
			 an Act enacted on or after the date of enactment of this Act.
		
